DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 was filed along with a fee payment under 37 CFR 1.17(p) after the mailing date of the Official action dated June 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, 12, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,863,367 B2 to Takahashi et al. (hereinafter “Takahashi”).

Referring to Applicant’s independent claim 1, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method comprising the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 35 – col. 18, l. 59; Examples 1-24), such that the total weight of the treatment agent added is from 1.35 to 4.34 mg/m2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24).  The exemplary temperature value taught by Takahashi anticipates Applicant’s claimed range of “from 10 to 200°C”. MPEP 2131.03 [R-10.2019] (I) The exemplary treatment agent total weights taught by Takahashi anticipates Applicant’s claimed range of “from 0.01 to 40 mg/m2”. MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s claim 3, Takahashi teaches the surface-reacted calcium carbonate has i) a specific surface area of from 2 m2/g to 70 m2/g, measured using nitrogen and the BET method according to ISO 9277 (col. 6, ll. 24-59), and/or ii) a volume median grain diameter d50 of from 0.5 to 5 μm (col. 8, l. 59 – col. 9, l. 20), and/or iii) an intra-particle pore size in a range of from 0.005 to 0.3 μm, determined from a mercury porosimetry measurement (col. 7, ll. 30-67).  The specific surface area taught by Takahashi renders obvious Applicant’s claimed 2/g to 200 m2/g”. MPEP 2144.05 [R-08.2012] The volume median grain diameter d50 range taught by Takahashi renders obvious Applicant’s claimed range. The volume median grain diameter d50 range taught by Takahashi overlaps Applicant’s claimed range of “from 1 to 75 μm”. MPEP 2144.05 [R-08.2012] The intra-particle pore size range taught by Takahashi renders obvious Applicant’s claimed range. The intra-particle pore size range taught by Takahashi overlaps Applicant’s claimed range of “from 0.004 to 1.6 μm”. MPEP 2144.05 [R-08.2012]

Referring to Applicant’s claim 4, Takahashi teaches the treatment agent is c) dissolved in a solvent (col. 14, l. 36 – col. 18, l. 58; Examples 1-24; the 10% warm aqueous solution of Takahashi is equivalent to Applicant’s claim limitation “dissolved in a solvent”), or d) dispersed in a suspension (col. 14, l. 36 – col. 18, l. 58; Examples 1-24; the addition of the 10% warm aqueous solution into the calcium carbonate slurry of Takahashi is equivalent to Applicant’s claim limitation “dispersed in a suspension”). 

Referring to Applicant’s claim 5, Takahashi teaches the total weight of the treatment agent of step b) added in step c) is from 1.35 to 4.34 mg/m2, based on the surface-reacted calcium carbonate of step a) (col. 14, l. 36 – col. 18, l. 58; Table 2, See As values; Examples 1-24).  The exemplary values for the total weight of the treatment agent based on the surface-reacted calcium carbonate taught by Takahashi renders obvious Applicant’s claimed range. The exemplary values for the total weight of the treatment agent based on the surface-reacted calcium carbonate taught by Takahashi lie within Applicant’s claimed range of “from 0.1 to 40 mg/m2”. MPEP 2144.05 [R-08.2012]

Referring to Applicant’s claim 6, Takahashi teaches the treatment agent of step b) is added in step c) in an exemplary amount of 10 wt.-%, based on the total dry weight of surface-reacted calcium carbonate of step a) (col. 14, l. 36 – col. 18, l. 58; Examples 1-24).  The exemplary values for the amount of treatment agent taught by Takahashi renders obvious Applicant’s claimed range. The exemplary values for the amount of treatment agent taught by Takahashi lie within Applicant’s claimed range of “from 0.01 to 80.0 wt.-%”. MPEP 2144.05 [R-08.2012]

Referring to Applicant’s claim 7, Takahashi teaches the unsaturated fatty acid is selected from the group consisting of myristoleic acid (col. 14, l. 36 – col. 18, l. 58; Examples 1-24) and palmitoleic acid (col. 14, l. 61 – col. 15, l. 5; col. 15, l. 42 – col. 16, l. 12; Examples 3, 4, 7-9), and mixtures thereof  (col. 14, l. 36 – col. 18, l. 58; Examples 1-24).

Referring to Applicant’s claim 11, Takahashi teaches a treated surface-reacted calcium carbonate (See Abstract) comprising a) a surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46), and b) a treatment agent is located as a treatment layer on at least a part of the surface of the surface-reacted calcium carbonate (col. 6, l. 24 – col. 7, l. 22), wherein i) the treatment layer consists of a treatment agent selected from the group consisting of unsaturated fatty acids an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and ii) the 2 based on the surface-reacted calcium carbonate of step a) (col. 14, l. 35 – col. 18, l. 59; Table 2; See As values for Examples 1-24; Table 2; See As values for Examples 1-24).  The exemplary treatment agent total weights taught by Takahashi anticipates Applicant’s claimed range of “from 0.01 to 40 mg/m2”. MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s claim 12, Takahashi teaches the total weight of the treatment agent on the total surface area or in the pores of the surface-reacted calcium carbonate is from 1.35 to 4.34 mg/m2 (col. 14, l. 36 – col. 18, l. 58; Table 2, See As values; Examples 1-24).  The exemplary values for the total weight of the treatment agent taught by Takahashi renders obvious Applicant’s claimed range. The exemplary values for total weight of the treatment agent taught by Takahashi lie within Applicant’s claimed range of “from 0.1 to 40 mg/m2”. MPEP 2144.05 [R-08.2012] 

Referring to Applicant’s claim 16, although Takahashi teach a product (col. 10, ll. 20-24) comprising the treated surface-reacted calcium carbonate of claim 11 (col. 10, ll. 20-24), Takahashi does not teach explicitly the treated surface-reacted calcium carbonate of claim 11 acts “as an oxygen scavenger” according to Applicant’s claim language.  However, the treated surface-reacted calcium carbonate taught by Takahashi exhibits and possesses the identical or substantially identical chemical structure and constituents as those recited in Applicant’s independent claim 11.  As chemical compositions cannot have mutually exclusive properties, the treated surface-reacted calcium carbonate taught by Takahashi must exhibit and possess the same MPEP 2112 [R-10.2019] (II) For these reasons, the treated surface-reacted calcium carbonate taught by Takahashi must act “as an oxygen scavenger” according to Applicant’s claim language.

Referring to Applicant’s claim 17, Takahashi teaches the product is selected from the group consisting of polymer compositions (col. 1, ll. 21-24; col. 10, ll. 20-24), coatings (col. 1, ll. 21-24), polymer coatings (col. 1, ll. 21-24), and paper coatings (col. 1, ll. 21-24).

Referring to Applicant’s claim 19, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method consists of the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 35 – col. 18, l. 59; Examples 1-24), such that the total weight of the treatment agent added is from 1.35 to 4.34 mg/m2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24), and f) optionally drying the surface-reacted calcium carbonate obtained in step c) (col. 9, l. 57 – col. 10, l. 15).  The exemplary temperature value taught by Takahashi anticipates Applicant’s claimed range of “from 10 to 200°C”. MPEP 2131.03 [R-10.2019] (I) 2”. MPEP 2131.03 [R-10.2019] (I)

Claim Rejection - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent No. 7,863,367 B2 to Takahashi et al. (hereinafter “Takahashi”).

Referring to Applicant’s claim 13, the teaching “the treated surface-reacted calcium carbonate has a moisture pick up susceptibility in the range from 0.05 to 100 mg/m2” is inherent within and/or obvious in light of the teachings of Takahashi. Takahashi teaches a treated surface-reacted calcium carbonate (See Abstract; col. 8, ll. 35-46; col. 6, l. 24 – col. 7, l. 22) fabricated by a method, including starting material(s), reactants and reaction conditions, whose resultant treated surface-reacted calcium carbonate exhibits properties (col. 14, l. 35 – col. 18, l. 59; Table 2; See As values for Examples 1-24) that are identical or substantially identical to both Applicant’s claimed method and resultant claimed treated surface-reacted calcium carbonate. It is known that products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II) Given the methods and resultant treated surface-2” is inherent within and/or obvious in light of the teachings of Takahashi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,863,367 B2 to Takahashi et al. (hereinafter “Takahashi”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2013/0217819 A1 to Buri et al. (hereinafter “Buri”).

Referring to Applicant’s claim 2, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method comprising the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24).
Although Takahashi teaches the natural ground calcium carbonate is selected from calcium carbonate containing minerals comprising limestone (col. 8, ll. 35-40 of Takahashi), Takahashi does not teach explicitly the precipitated calcium carbonate is “selected from the group comprising precipitated calcium carbonates having aragonitic, vateritic or calcitic mineralogical crystal forms or mixtures thereof” according to Applicant’s claim language.
However Buri teaches a process for preparing such treated mineral filler products, and to its preferred use in the field of plastic applications (See Abstract of Buri).  Buri teaches the process for preparing the treated mineral filler product is provided, characterised in that said process comprises the steps of (par. [0056] of Buri): (a) providing at least one calcium carbonate-containing mineral filler (par. [0057] of Buri); (b) providing at least one saturated aliphatic carboxylic acid having between 6 and 9 carbon atoms (par. [0058] of Buri); (c) contacting said at least one calcium carbonate containing mineral filler of step (a), in one or more steps, with the at least one saturated aliphatic carboxylic acid of step (b) such that the added amount of said at least one saturated aliphatic carboxylic acid corresponds to a theoretical total number of molecules of between 1x1018 and 1x1020 /m2 on the surface of the treated mineral filler product (par. [0059] of Buri); and (d) forming a treatment layer comprising said at least one saturated aliphatic carboxylic acid and/or reaction products of said at least one saturated aliphatic carboxylic acid on the surface of said at least one mineral filler resulting in a treated mineral filler product (par. [0060] of Buri).  In at least one embodiment, Buri teaches the at least one calcium carbonate-containing mineral filler is precipitated calcium carbonate (PCC), namely one MPEP 2144.06 [R-08.2012] (II) and are thus substitutable for the same intended purpose. MPEP 2144.07 [R-08.2012] A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the natural ground calcium carbonate of Takahashi can be substituted with any one of the aragonitic, vateritic and calcitic mineralogical crystal forms of the precipitated calcium carbonates taught by Buri.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Takahashi and Buri teach Takahashi and Buri teach processes for producing treated mineral filler products, that is, surface-reacted calcium carbonate (See Abstract; col. 5, l. 53 – col. 6, l. 23; col. 8, ll. 35-46; col. 14, l. 35 – col. 18, l. 59; Table 2; Examples 1-24 of Takahashi; pars. [0056-60], [0062] of Buri), including treating either natural ground calcium carbonate or precipitated calcium carbonate to form the surface-reacted MPEP 2144.06 [R-08.2012] (II) and are thus substitutable for the same intended purpose. MPEP 2144.07 [R-08.2012]

Claims 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,863,367 B2 to Takahashi et al. (hereinafter “Takahashi”) as applied to claims 1 and 11 above, and further in view of United States Pre-Grant Patent Application Publication No. 2002/0102404 Al to Nakai et al. (hereinafter “Nakai”).

Referring to Applicant’s claim 9, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method comprising the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 35 – col. 18, l. 59; Examples 1-24), such that the total weight of the treatment agent added is from 1.35 to 4.34 mg/m2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24).  However, Takahashi does not teach explicitly the method comprises further a “step d) of treating the surface-reacted calcium carbonate obtained in step c) 
Nakai teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract of Nakai), the method comprising the steps of: a) providing surface-reacted calcium carbonate (pars. [0033-34] of Nakai), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate with carbon dioxide (pars. [0033-34] of Nakai), wherein the carbon dioxide is supplied from an external source (par. [0034] of Nakai); b) providing a treatment agent such as unsaturated fatty acids and salts thereof (pars. [0036-37] of Nakai), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps under mixing and heating (par. [0074] of Nakai).  Nakai teaches further a step d) of treating the surface-reacted calcium carbonate obtained in step c) with at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester (pars. [0017], [0048-49], [0051] of Nakai). There is a reasonable expectation the treated surface-reacted calcium carbonate taught by Takahashi can be further modified include at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester taught by Nakai (pars. [0017], [0048-49], [0051] of Nakai). Given both Takahashi and Nakai are drawn to fabricating and/or modifying surface-reacted calcium carbonate, a person having ordinary skill in the art would be motivated to further modify the treated surface-reacted calcium carbonate taught by Takahashi and incorporate at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester taught by Nakai (pars. [0017], [0048-49], [0051] of Nakai).

Referring to Applicant’s claim 14, Takahashi teaches a treated surface-reacted calcium carbonate (See Abstract) comprising a) a surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46), and b) a treatment agent is located as a treatment layer on at least a part of the surface of the surface-reacted calcium carbonate (col. 6, l. 24 – col. 7, l. 22), wherein i) the treatment layer consists of a treatment agent selected from the group consisting of unsaturated fatty acids an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and ii) the total weight of the treatment agent on the total surface area of the surface-reacted calcium carbonate is from 1.35 to 4.34 mg/m2 based on the surface-reacted calcium carbonate of step a) (col. 14, l. 35 – col. 18, l. 59; Table 2; See As values for Examples 1-24; Table 2; See As values for Examples 1-24).  However, Takahashi does not teach explicitly the treated surface-reacted calcium carbonate comprises “at least one supplemental agent which is a hydrophobising agent which at least partially covers the treated surface-reacted calcium carbonate or is loaded into at least a part of the pores of treated surface-reacted calcium carbonate” according to Applicant’s claim language.
Nakai teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract of Nakai), the method comprising the steps of: a) providing surface-reacted calcium carbonate (pars. [0033-34] of Nakai), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate with carbon dioxide (pars. [0033-34] of Nakai), wherein the carbon dioxide is supplied from an external source (par. [0034] of Nakai); b) providing a treatment agent such as unsaturated fatty acids and salts thereof (pars. [0036-37] of 

Referring to Applicant’s claim 15, Takahashi as modified by Nakai teaches the total weight of the at least one hydrophobising agent on the total surface area of the treated surface-reacted calcium carbonate is from 0.1 to about 1 mg/m2 (par. [0025] of Nakai).  The hydrophobising agent total weight range taught by Takahashi as modified by Nakai renders obvious Applicant’s claimed range. The treatment total weight range taught by Takahashi as modified by Nakai lies within Applicant’s claimed range of “from 0.001 to 10 mg/m2”. MPEP 2144.05 [R-10.2019] (I)

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,863,367 B2 to Takahashi et al. (hereinafter “Takahashi”) as applied to claims 1 and 9 above, and further in view of United States Patent No. 5,977,212 to Ebner et al. (hereinafter “Ebner”).

Referring to Applicant’s claim 10, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method comprising the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 35 – col. 18, l. 59; Examples 1-24), such that the total weight of the treatment agent added is from 1.35 to 4.34 mg/m2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24). Although Takahashi teaches the method for the treatment of a surface-reacted calcium carbonate (See Abstract; col. 5, l. 53 – col. 6, l. 23; col. 8, ll. 35-46; col. 14, l. 35 – col. 18, l. 59; Table 2; Examples 1-24 of Takahashi), Takahashi does not teach explicitly the method comprises a further step of “encapsulating the surface-reacted calcium carbonate obtained in step c)” according to Applicant’s claim language.
However, Ebner teaches a method for the treatment of a calcium carbonate (See Abstract of Ebner).  In at least one embodiment, Ebner teaches the method comprises the steps of: a) MPEP 2144.07 [R-08.2012] For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the treated surface-reacted calcium carbonate of Takahashi and can be further modified by encapsulating the MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 18, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method comprising the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 35 – col. 18, l. 59; Examples 1-24), such that the total weight of the treatment agent added is from 1.35 to 4.34 mg/m2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24). Although Takahashi teaches the method for the treatment of a surface-reacted calcium carbonate (See Abstract; col. 5, l. 53 – col. 6, l. 23; col. 8, ll. 35-46; col. 14, l. 35 – col. 18, l. 59; Table 2; Examples 1-24 of Takahashi), Takahashi does not teach explicitly the method comprises a further step of “encapsulating the surface-reacted calcium carbonate obtained in step d)” according to Applicant’s claim language.
MPEP 2144.07 [R-08.2012] For this reason, a person having ordinary skill in the art before the MPEP 2144.07 [R-08.2012]

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,863,367 B2 to Takahashi et al. (hereinafter “Takahashi”) as applied to claims 1 and 19 above, and further in view of Canadian Patent Application Publication No. 2 943 499 Al to Tomita Pharmaceutical Co. Ltd. (hereinafter “Tomita”) (copy provided in prior Official action).

Referring to Applicant’s claim 8, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method comprising the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24).  Although Takahashi teaches the treatment agent is unsaturated fatty acids, e.g., myristoleic acid (col. 14, l. 36 – col. 18, l. 58; Examples 1-24 of Takahashi) and palmitoleic acid (col. 14, l. 61 – col. 15, l. 5; col. 15, l. 42 – col. 16, l. 12; Examples 3, 4, 7-9 of Takahashi), and mixtures thereof  (col. 14, l. 36 – col. 18, l. 58; Examples 1-24 of Takahashi), Takahashi does not teach explicitly the treatment agent is “ascorbic acid and/or salts thereof, gallic acid and/or salts thereof and mixtures thereof” according to Applicant’s claim language.
However, Tomita teaches a powdered tobermorite type calcium silicate-based material and a deoxidizing agent that contains the powdered tobermorite-type calcium silicate-based material (See Abstract; page 13, Section 2, first paragraph of Tomita). In particular Tomita teaches the deoxidizing agent is an easily oxidizable organic compound can be used for the easily oxidizable component (page 13, Section 2, second paragraph of Tomita). In particular, Tomita teaches known compounds used in deoxidizing agents include at least one type of ascorbic acid (page 13, Section 2, second paragraph of Tomita), gallic acid (page 13, Section 2, second paragraph of Tomita) and unsaturated fatty acids (page 14, Section 2, first paragraph of Tomita). There is a reasonable expectation the unsaturated fatty acids of Takahashi can be substituted with either ascorbic acid or gallic acid as taught by Tomita.  Despite utilizing different nomenclature, both Takahashi and Tomita teach utilizing ascorbic acid, gallic acid and unsaturated fatty acids for modifying calcium containing particles.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the unsaturated fatty acids of Takahashi with either ascorbic acid or gallic acid as taught by Tomita.

Referring to Applicant’s claim 20, Takahashi teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract), the method comprising the steps of: a) providing surface-reacted calcium carbonate (col. 8, ll. 35-46), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate (col. 8, ll. 35-40) or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors (col. 8, ll. 35-46), wherein the carbon dioxide is supplied from an external source (col. 8, ll. 35-46); b) providing a treatment agent being an unsaturated fatty acids and/or salts thereof (col. 5, l. 53 – col. 6, l. 23), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at a temperature of 80°C under mixing (col. 14, l. 35 – col. 18, l. 59; Examples 1-24), such that the total weight of the treatment agent added is from 1.35 to 4.34 mg/m2 based on the surface-reacted calcium carbonate of step a) (Table 2; See As values for Examples 1-24). Although Takahashi teaches the treatment agent is unsaturated fatty acids, e.g., myristoleic acid (col. 14, l. 36 – col. 18, l. 58; Examples 1-24 of Takahashi) and palmitoleic acid (col. 14, l. 61 – col. 15, l. 5; col. 15, l. 42 – col. 16, l. 12; Examples 3, 4, 7-9 of Takahashi), and mixtures thereof  (col. 14, l. 36 – col. 18, l. 58; Examples 1-24 of Takahashi), Takahashi does not teach explicitly the treatment agent is “gallic acid and/or salts thereof” according to Applicant’s claim language.
However, Tomita teaches a powdered tobermorite type calcium silicate-based material and a deoxidizing agent that contains the powdered tobermorite-type calcium silicate-based material (See Abstract; page 13, Section 2, first paragraph of Tomita). In particular Tomita teaches the deoxidizing agent is an easily oxidizable organic compound can be used for the easily oxidizable component (page 13, Section 2, second paragraph of Tomita). In 

Response to Arguments
Applicant’s remarks, see Reply and Amendment under 37 C.E.R. § 1.111, filed September 9, 2021, with respect to the rejection of claims 1-6, 8, 10-13 and 16-19 under 35 USC 103; rejection of claims 9, 14 and 15 under 35 USC 103; and, rejection of claims 7 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of United States Patent No. 7,863,367 B2 to Takahashi et al.; United States Pre-Grant Patent Application Publication No. 2002/0102404 Al to Nakai et al.; and, Canadian Patent Application Publication No. 2 943 499 Al to Tomita Pharmaceutical Co. Ltd. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731